Title: To George Washington from James Craik, 6 January 1778
From: Craik, James
To: Washington, George



Dear Sir
Portobacco Maryland Jany 6th 1778

Notwithstanding your unwearied diligence And the unparalleled Sacrifice of Domestic happyness and ease of mind which you have made for the good of your Country yet you are not wanting in Secret enemies who would Rob you of the great and truely deserved esteem your Country has for you—Base and Villainous men thro’ Chagrin, Envy, or Ambition, are endeavouring to lessen you in the minds of the people and taking underhanded methods to traduce your Character—The Morning I left Camp I was informed by a Gentleman, whom I beleive to be a true Freind of yours, that a Strong Faction was forming Against you in the New board of War and in the Congress. it alarmed me exceedingly, and I wished that he had informed me of it a day or two Sooner, that I might have taken an opportunity of mentioning it to you. He begged that I would do it before I went away, but upon Consideration I thought I had best defer it untill I reached home, perhaps I might make Some further discovories on my way. At my Arrival in Bethlehem I was told of it there, and was told that I should hear more of it on my way down I did so, for at Lancaster I was Still assured of it. All the way down I heard it, and I beleive it is pretty general over the Country. no one would pretend to affix it on particulars, yet all Seemed to beleive it, it was Said Some of the Eastern & Southern Members, were at the bottom of it, particularly one who has been Said to be your Enemy before, but denied it, R.H.L. and that G——l M——n in the New Board of War was a very Active person. This Last I am affraid is too true, I think I have reason to beleive him not your Freind from many Circumstances—The Method they are taking is by holding up General G——s to the people and making them beleive that you have had three or four times the number of the Enemy, and have done nothing. that Philadelphia was given up by your Mismanagement and that you have missed many opportunities of defeating the Enemy, and many other things as ungenerous & unjust—These are the low Artifices they are making use of—It is said that they dare not appear openly as your Enemy, but that the New Board of War is Composed of Such leading men as will throw Such obstecles and difficulties in your way as to force you to Resign—Had I not been assured of those things

from Such Authority as I cannot Doubt it, I should not have troubled you with this—My Attachment to your Person is Such, my Friendship is So Sincere that every Hint which has a tendency to hurt your Honour Wounds me most Sensibly. And I write this that you may be appraized, And have an Eye towards those men, and particularly that man G——l M——n He is Plausible, Sensible, Popular and Ambitious, takes great pains to draw over every Officer he meets with to his own way of thinking and is very Engageing—The Above I Can with Sincerity Say I have wrote from pure motives of Freindship, And have no Enmity to any of those men, any farther than they are Enemies to you—If they are your Enemies every honest man must naturally conclude they are Enemies to the Country and the Glorious Cause in which we are engaged, and will no Doubt most Streneously exert every Nerve to dissapoint their Villainous intentions.
On my calling at Mr Booths in Frederick Maryland I found my Eldest Son just recovering from a fever in which he had been dangerously ill for Several Weeks; And for Several days was expected every hour to die—On my Arrival at home I found Mrs Craik in a very low & poor State of health which she has been in for Some time past she still continues in a weak & low Condition, which I am affraid will put it out of my power to join the Army so Soon as I could wish If She does not recover her health I shall be under the dissagreeable Necessity of Resigning my appointment as I cannot think of leaving her in a bad State of health with Such a large family—Should She recover her health Soon I shall loose no time in geting to Camp—but her Situation alarms me much at present—I get the favour of Mrs Washington to Send this under Cover to you as I expect it will be the most Safe and Expeditious Conveyan⟨ce⟩ as her Letters Seldom Miscarry—May God of his infinite mercy Protect & Defend you from all your open and Secret Enemies and Continue you in health to finish the Glorious undertaking is the Sincere Prayers of your Most Devoted & obliged huml. Sert

Jas Craik


Mrs Craik offers her most Respectfull Compts to you.

